Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to a surveillance system that surveils a predetermined area.
Prior art was found for the claims as follows:
Arthur Brisebois et al. [US 20110086614 A1] discloses the following claim limitations:
1. (Currently Amended) A surveillance system (i.e. System(s) and method(s) are provided to regulate telecommunication service in a confined area- Abstract) comprising: 
at least one memory storing instructions(i.e. Also, these components can execute from various computer readable media having various data structures stored thereon- ¶0031); and at least one processor coupled to the at least one memory (i.e. One or more of such entities are also referred to as "functional elements." As an example, a component may be, but is not limited to being, a process running on a processor, a processor, an object, an executable, a thread of execution, a program, and/or a computer- ¶0031), the at least one processor being configured to execute the instructions to: 
acquire information (i.e. tracking and recordation of signaling or traffic activity- ¶0036) of a surveillance- desired (i.e. confined area- ¶0036) area (i.e. Monitoring of wireless activity within the confined area includes tracking and recordation of signaling or traffic activity- ¶0036);
provide participation request information for surveillance (i.e. identification credential(s)- ¶0053) in the surveillance-desired area that is conducted by using a portable terminal of a person (i.e. Control component can request identification credential(s) interactively from the mobile device- ¶0053) who does not work as an official security guard (i.e. subscriber's acknowledgment of consent to have telecommunication activity (control or traffic) monitored- ¶0105);
(i.e. populate an ACL if an indication of consent to be monitored is received- ¶0053... mobile device 104 can receive at least a portion of the requested credential(s) through one or more gestures (e.g., touch, speech, motion) of a subscriber; a data entry interface within a user-machine interface (e.g., display with touch screen active functionality) that is part of mobile device 104 can cast such input into data- ¶0105... In an aspect, if received credential(s) are not satisfactory, e.g., do not include subscriber's consent to have telecommunication activity (control or traffic) monitored, mobile device 104 can be seized for the time-span of access to confined area - ¶0106); 

Claim 14, method claim 14 corresponds to apparatus claim 1, and therefore Brisebois teaches the same limitations as listed above.

Claim 15, computer-readable medium storing instructions claim 15 corresponds to apparatus claim 1, and therefore Brisebois teaches the same limitations as listed above. 

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 1, “adjust a number of portable terminals of which participation consent is accepted; and recognize the portable terminal as a terminal of a temporary security guard until a number of recognized portable terminals reaches to the adjusted number.”
In claims 14 and 15, “adjusting a number of portable terminals of which participation consent is accepted; and recognizing the portable terminal as a terminal of a temporary security guard until a number of recognized portable terminals reaches to the adjusted number.”
.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488